OPINION — AG — ** TEACHER — CONTRACT — ANNEXATION ** (1) AN ANNEXING SCHOOL DISTRICT IS LIABLE FOR A VALID CONTRACT WITH A TEACHER ENTERED INTO BY THE ANNEXED DISTRICT BEFORE THE ANNEXATION, SUBJECT TO A REDUCTION IN THE AMOUNT THEREOF TO THE EXTENT THAT COMPENSATION MIGHT BE EARNED BY THE TEACHER ELSEWHERE, IF THE TEACHER DOES NOT PERFORM SERVICES FOR THE ANNEXING DISTRICT. (2) THE INCREASED AMOUNT ALLOWED FOR TEACHERS IN THE COMPUTATION OF STATE EQUALIZATION AID, PROVIDED FOR BY THE RECENT ENACTMENT OF THE 1957 LEGISLATURE, DOES 'NOT' APPLY TO ANY PERSON ELECTED TO THE OFFICE OF COUNTY SUPERINTENDENT OF SCHOOLS FOR THE TERM BEGINNING IN JULY, 1957, DURING SUCH TERM. (TEACHERS, CONTRACT, SALARY, SALARIES, STATE AID LAW, QUALIFICATIONS) CITE: 70 Ohio St. 3-3 [70-3-3], 70 Ohio St. 6-1 [70-6-1], ARTICLE XXIII, SECTION 10, OPINION NO. NOVEMBER 30, 1956 — RUTHERFORD (J. H. JOHNSON)